NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-4083
                                      ___________

                                CAINO KENARIS REID,
                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                   Respondent

                       ____________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A204-697-163)
                    Immigration Judge: Honorable Walter A. Durling
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 1, 2016

               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                               (Opinion filed June 3, 2016)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Caino Kenaris Reid, a citizen of Jamaica, petitions for review of the Board of

Immigration Appeals’ final order of removal. For the following reasons, we will deny

the petition for review.

       Reid adjusted his status to lawful permanent resident in June 2013. In September

2013, Reid’s wife obtained a temporary protection from abuse (PFA) order against him in

the Court of Common Pleas of Luzerne County. That order, which was later made final,

provided that Reid “shall not abuse, harass, stalk or threaten [his wife] in any place where

[she] might be found.” In addition, the order provided that Reid “shall not contact [his

wife] . . . by telephone or by any other means, including through third persons.” Finally,

the PFA order evicted and excluded Reid from his wife’s residence and gave exclusive

possession of the residence to his wife.

       In November 2013, Reid was charged in a criminal complaint with violating the

PFA order by “having family members and friends contact the victim directly in an

attempt to intimidate the victim and have the victim drop pending criminal charges

against the defendant.” A.R. at 247. In December 2013, Reid was found guilty of

indirect criminal contempt (ICC) and was sentenced to 90 days of probation. Id. at 223.

The Department of Homeland Security issued a Notice to Appear, charging Reid with

removability as an alien who after admission violated a protection order. INA

§ 237(a)(2)(E)(ii) [8 U.S.C. § 1227(a)(2)(E)(ii)] (stating that “[a]ny alien who at any time

after admission is enjoined under a protection order issued by a court and whom the court

determines has engaged in conduct that violates the portion of a protection order that
                                             2
involves protection against credible threats of violence, repeated harassment, or bodily

injury to the person or persons for whom the protection order was issued is deportable.”).

       Reid appeared pro se before an Immigration Judge (IJ), who concluded that the

Government had met its burden of proof for removability. The Board of Immigration

Appeal (BIA or Board) dismissed Reid’s appeal. In its decision, the Board stated that

“whether the protection order at issue is one covered under the removability provisions of

section 237(a)(2)(E)(ii) of the Act is subject to proof by clear and convincing evidence

and fact-finding and analysis by the Immigration Judge, just as other removability

provisions are that do not require convictions.” Using this “circumstance-specific”

approach, rather than a categorical/modified categorical approach, the BIA concluded

that Reid was removable because the order of protection entered against him contained

provisions protecting against only credible threats of violence, repeated harassment, or

bodily injury. Reid filed a pro se petition for review of the BIA’s decision. We have

jurisdiction under INA § 242 [8 U.S.C. § 1252].

       In this case, we conclude that the Board properly determined that Reid is

removable under § 237(a)(2)(E)(ii). See Szalai v. Holder, 572 F.3d 975, 983-86 (9th Cir.

2009) (per curiam) (Wu, J., concurring) (explaining why use of the circumstance-specific

approach is appropriate in determining whether an alien is removable under

§ 237(a)(2)(E)(ii)). Pursuant to the circumstance-specific approach, the Board had to

resolve two questions: (1) does the Pennsylvania PFA order qualify as a “protection

order” under the definition in the federal statute, and 2) did Reid violate that portion of
                                              3
the order which involves protection against credible threats of violence, repeated

harassment, or bodily injury. See id. at 986. The answer to both of these questions is

“yes.” A “protection order” under § 237(a)(2)(E)(ii) includes “any injunction issued for

the purpose of preventing violent or threatening acts of domestic violence . . . . ” Here,

the PFA order was issued for just that purpose. In addition, the police criminal complaint

indicates that the portion of the order that Reid violated, which prohibited him from

contacting his wife through third persons, involves protection against repeated

harassment. See Nijhawan v. Holder, 557 U.S. 29, 41 (2009) (rejecting evidentiary

limitations on sources to which the court can look under the circumstance-specific

approach). Therefore, we conclude that the Board properly held that Reid is removable.

       For the foregoing reasons, we will deny the petition for review.




                                             4